DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/647,577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: Regarding instant claim 1, claims 1-2 of copending ‘577 are directed to a metal porous body comprising a frame of nickel and chromium with iron in solid state (claim 1), as well as a chromium oxide layer and chromium carbide layer having the claimed thicknesses (claim 2). Regarding instant claim 2, claim 4 of copending ‘577 recites the same porosity. Regarding instant claim 3, claim 5 of copending ‘577 recites the same pore size. Regarding instant claim 4, claim 6 of copending ‘577 recites the same fuel cell. Regarding instant claim 5, claims 7-10 of copending ‘577 recite a method having substantially the same steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Awazu et al. (JP 2017-033917) in view of Nishimura et al. (JP 2011-149049).
Regarding claim 1, Awazu teaches a porous metal body (¶ 1). The porous metal body has a three-dimensional network structure frame containing nickel and chromium (¶ 66) in the form of an alloy (¶ 71). The porous metal body may further include iron (¶ 25). Awazu does not expressly teach the frame of the porous metal body includes a chromium oxide layer as an outermost layer and a chromium carbide layer under the chromium oxide layer.
However, the instant specification attributes the presence of the claimed layers to the production process (see Spec., ¶¶ 133-140, Table 1). The instant specification describes the production process as obtaining a resin molded article (¶ 101), applying carbon powder to the resin by electrically conductive treatment (¶ 102), plating with nickel (¶ 104), removing the resin by oxidizing at a temperature of 600°C-800°C, removing the carbon by heat treatment in a reducing atmosphere of 750°C -1000°C, the reducing atmosphere including water vapor (¶ 110), and then performing an alloy 
Awazu teaches the metal porous body is made by the following method: using electroconductive treatment to apply carbon powder to a resin skeleton (¶ 42), electroless nickel plating (¶ 43), removing the resin via a heat treatment in an oxidizing atmosphere above 600°C (¶ 52), heat treating in a reducing atmosphere (¶ 52) at 850°C (¶ 70), and forming a nickel-chromium alloy (¶ 53). The nickel-chromium alloy is formed by diffusion coating the nickel in a powder mixture containing chromium, ammonium chloride and aluminum oxide at a temperature of 800°C (¶ 71). While Awazu does not teach the reducing atmosphere contains, Nishimura teaches that carbon in porous metal body is removed during heat treatment in a reducing atmosphere, and the carbon removal efficiency is improved by introducing H2O into the reducing atmosphere (¶ 9). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to introduce water into the reducing atmosphere of Awazu, as taught by Nishimura, to more efficiently remove carbon because residual carbon in the metal porous body increases electrical resistance and decreases weldability (see Nishimura, ¶ 6).
The metal porous body of the prior art combination is therefore made by a process substantially similar to that used to make the claimed product. Accordingly, one of ordinary skill in the art would expect the metal porous body of the prior art combination to also have the claimed chromium carbide and chromium oxide layers, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 2, Awazu teaches the porous metal body has a porosity of 55%-85% (¶ 16), which overlaps the claimed range creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Awazu teaches the pore size is 100-650 microns (¶ 33); therefore the average pore size is in between and lies within the claimed range.
Regarding claim 4, Awazu teaches a fuel cell having the metal porous body as a gas diffusion layer (¶ 34).
Regarding claim 5, Awazu teaches the metal porous body is made by the following method: using electroconductive treatment to apply carbon powder to a resin skeleton (¶ 42), electroless nickel plating (¶ 43), removing the resin via a heat treatment in an oxidizing atmosphere (¶ 52), heat treating in a reducing atmosphere (¶ 52), forming a nickel-chromium alloy (¶ 53). The nickel-chromium alloy is formed by diffusion coating the nickel in a powder mixture containing chromium, ammonium chloride and aluminum oxide (¶ 71).
Awazu differs from the claimed method in that the reducing atmosphere does not contain water vapor to reduce carbon remaining in the nickel. Nishimura teaches that carbon in porous metal body is removed during heat treatment in a reducing atmosphere, and the carbon removal efficiency is improved by introducing H2O into the reducing atmosphere (¶ 9). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to introduce water into the reducing atmosphere of Awazu, as taught by Nishimura, because residual carbon in the metal porous body increases electrical resistance and decreases weldability (¶ 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784